Case 3:19-cv-18183-FLW-TJB Document 15 Filed 05/27/20 Page 1 of 14 PageID: 199



*NOT FOR PUBLICATION*

                      UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
____________________________________
                                     :
KEITH MYERS,                         :
                                     :   Civil Action No.: 19-18183 (FLW)
                    Plaintiff,       :
                                     :                    OPINION
    vs.                              :
                                     :
ADVANCED STORES COMPANY INC. :
d/b/a ADVANCE AUTO PARTS and         :
JOHN DOES 1-5 AND 6-5.               :
                                     :
                  Defendant.         :
____________________________________:

WOLFSON, Chief Judge:

        Plaintiff Keith Myers (“Plaintiff” or “Myers”) alleges that his employer, defendant

Advanced Stores Company, Inc. (“Defendant” or “Advanced Stores”), wrongfully terminated him

in violation of the New Jersey Conscientious Employee Act (“CEPA”) and public policy, because

Plaintiff reported another employee for reporting to work while seemingly intoxicated and under

the influence of an illicit substance. Defendant moves to dismiss Plaintiff’s claims under Federal

Rule of Civil Procedure 12(b)(6) for failure to state a claim. Plaintiff opposes the motion. For the

reasons set forth below, Defendant’s Motion to Dismiss is GRANTED IN PART AND DENIED

IN PART. Count Two and Three of Plaintiff’s Complaint are dismissed.

   I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        For the purposes of this motion, the Court assumes as true the relevant facts derived from

Plaintiff’s Complaint and the documents attached thereto.

        This lawsuit stems from Plaintiff’s employment as the General Manager of an Advance

Stores location in West Long Branch, New Jersey. See ECF No. 1, Notice of Removal, Ex. A,

                                                 1
Case 3:19-cv-18183-FLW-TJB Document 15 Filed 05/27/20 Page 2 of 14 PageID: 200



Compl. ¶¶2,5. Plaintiff began working at Advance Stores in July 2017, and was promoted to

regional manager one year later. Id. at ¶7. During his employment with Advance Stores, Plaintiff

was allegedly “regularly commended for being a good manager and employee” and “received the

Company’s ‘Blue Star Award’ for being an excellent salesman.” Id. at ¶¶9-10.

       Plaintiff alleges that while he was employed at Advance Stores, one of the sales associates

he supervised, Kiersten Peterson (“Ms. Peterson”), exhibited symptoms consistent with alcohol

and/or substance abuse. See id. ¶¶11-15. For example, customers complained to Plaintiff that Ms.

Peterson smelled like alcohol, and in that regard, Plaintiff discovered liquor bottles hidden

throughout the store and back room. Id. at ¶¶12-13. Plaintiff also allegedly witnessed Ms.

Peterson drop a bottle of alcohol while walking by Plaintiff, and fall asleep at the register while

counting money. Id. at ¶¶14-15. On several occasions, Plaintiff purportedly reported Ms.

Peterson’s conduct to his boss, Advanced Stores’ District Manager, David Silverman (“Mr.

Silverman”). Id. at ¶¶24-25. In response, Mr. Silverman allegedly offered to obtain information

on drug or substance abuse programs to aid Ms. Peterson, but to Plaintiff’s knowledge, Mr.

Silverman never took any action to address the issue. Id. at ¶¶24-26.

       Eventually, Plaintiff, concerned by Ms. Peterson’s erratic behavior, requested that she

submit to a drug test. Id. at ¶16. According to Plaintiff, she responded “you know I smoke

marijuana every day” and offered to “go home and . . . get some clean urine.” Id. at ¶¶17-18.1

       On November 10, 2018, other employees allegedly reported to Plaintiff that Ms. Peterson

was “in a bad place.” Id. at ¶19. Plaintiff personally witnessed Ms. Peterson falling asleep, slurring

her words, and exhibiting poor physical control and coordination. Id. at ¶20. As a result, Plaintiff




1
       Plaintiff’s Complaint does not indicate whether a drug test was ever administered to Ms.
Peterson.
                                                  2
Case 3:19-cv-18183-FLW-TJB Document 15 Filed 05/27/20 Page 3 of 14 PageID: 201



requested that Ms. Peterson go home and he paid for an Uber to transport her home. Id. at ¶21.

After the incident, Plaintiff called Mr. Silverman to explain what occurred and submitted a written

incident report. Id. at ¶¶ 26-27. Plaintiff also followed up on the conversation by writing a letter

to Mr. Silverman explaining his concerns about Ms. Peterson’s potential substance abuse problem.

Id. at ¶29.

          On November 14, 2018, a few days after he reported the incident regarding Ms. Peterson,

Defendant terminated Plaintiff’s employment. Id. at ¶30. Plaintiff was informed that he was being

terminated for incorrectly inputting employee hours. Id. at ¶31.

          On August 5, 2019, Plaintiff filed the instant lawsuit against Defendant in New Jersey state

court alleging a violation of CEPA, N.J. Stat. Ann. § 34:19-1, and wrongful discharge in violation

of New Jersey public policy (Count Two)2. Plaintiff also seeks equitable relief in the form of

reinstatement, back pay, front pay, lost benefits, and attorney’s fees (Count Three). On September

20, 2019, Defendant removed the matter to this Court, and now, moves to dismiss Plaintiff’s

Complaint.

    II.       STANDARD OF REVIEW

              A. Federal Rule of Civil Procedure 12(b)(6)


          Under Fed. R. Civ. P. 12(b)(6), a complaint may be dismissed for “failure to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When reviewing a motion to dismiss

on the pleadings, courts “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief.” Phillips v. Cnty. of Allegheny, 515 F.3d 224,


2
         In their briefing, the parties construe Plaintiff’s wrongful termination claim as a claim
pursuant to Pierce v Ortho Pharmaceutical Corp, 84 N.J. 58 (1980). See ECF No. 7-1, Def. MTD
at 1, n.1; ECF No. 8, Pl. Br. at 8.
                                                   3
Case 3:19-cv-18183-FLW-TJB Document 15 Filed 05/27/20 Page 4 of 14 PageID: 202



233 (3d Cir. 2008) (quotations omitted). Under such a standard, the factual allegations set forth in

a complaint “must be enough to raise a right to relief above the speculative level.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007). Indeed, “the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal conclusions.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). “[A] complaint must do more than allege the plaintiff’s

entitlement to relief. A complaint has to ‘show’ such an entitlement with its facts.” Fowler v.

UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009).

        However, Rule 12(b)(6) only requires a “short and plain statement of the claim showing

that the pleader is entitled to relief” in order to “give the defendant fair notice of what the ... claim

is and the grounds upon which it rests.” Twombly, 550 U.S. at 555. The complaint must include

“enough factual matter (taken as true) to suggest the required element. This does not impose a

probability requirement at the pleading stage, but instead simply calls for enough facts to raise a

reasonable expectation that discovery will reveal evidence of the necessary element.” Phillips,

515 F.3d at 234 (citation and quotations omitted); Covington v. Int’l Ass’n of Approved Basketball

Officials, 710 F.3d 114, 118 (3d Cir. 2013) (“[A] claimant does not have to set out in detail the

facts upon which he bases his claim.           The pleading standard is not akin to a probability

requirement; to survive a motion to dismiss, a complaint merely has to state a plausible claim for

relief.” (citation and quotations omitted)).

        In sum, under the current pleading regime, when a court considers a dismissal motion, three

sequential steps must be taken: first, “it must take note of the elements the plaintiff must plead to

state a claim.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quotations

omitted). Next, the court “should identify allegations that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. (quotations omitted). Lastly, “when



                                                   4
Case 3:19-cv-18183-FLW-TJB Document 15 Filed 05/27/20 Page 5 of 14 PageID: 203



there are well-pleaded factual allegations, the court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id. (quotations and brackets

omitted).

    III.      ANALYSIS

              A. The CEPA Claim

           CEPA “is remedial legislation that protects an employee from employer retaliation in cases

where the employee ‘blows the whistle’ on illegal or unethical activity.” Reynolds v. TCM

Sweeping, Inc., 340 F. Supp. 2d 541, 545 (D.N.J. 2004) (citing Hernandez v. Montville Twp. Bd.

of Educ., 808 A.2d 128 (N.J. App. Div. 2002)). In relevant part, the statute provides

                  An employer shall not take any retaliatory action against an employee because the
                  employee does any of the following:

                  a. Discloses, or threatens to disclose to a supervisor or to a public body an activity,
                  policy or practice of the employer that the employee reasonably believes is in
                  violation of a law, or a rule or regulation promulgated pursuant to law;

                  b. Provides information to, or testifies before, any public body conducting an
                  investigation, hearing or inquiry into any violation of a law, or a rule or regulation
                  promulgated pursuant to law by the employer;

                  c. Objects to, or refuses to participate in any activity, policy or practice which the
                  employee reasonably believes:

                          (1) is in violation of a law, or a rule or regulation promulgated pursuant to
                          law;
                          (2) is fraudulent or criminal; or
                          (3) is incompatible with a clear mandate of public policy concerning the
                          public health, safety or welfare or protection of the environment.

N.J. Stat. Ann. § 34:19-3(c)3. Thus, to establish a cause of action under CEPA, a plaintiff must

demonstrate that:



3
        The Complaint does not specifically identify which section of CEPA forms the basis of
Plaintiff’s claim. However, in Higgins v. Pasack Valley Hospital, 730 A.2d 327, 335 (N.J. 1999),
the New Jersey Supreme Court found that employees who object to or report the misconduct of a
                                                    5
Case 3:19-cv-18183-FLW-TJB Document 15 Filed 05/27/20 Page 6 of 14 PageID: 204



               (1) he or she reasonably believed that his or her employer's conduct was violating
               either a law, rule, or regulation promulgated pursuant to law, or a clear mandate of
               public policy;
               (2) he or she performed a “whistle-blowing” activity described in [N.J. Stat. Ann.
               §] 34:19–3c;
               (3) an adverse employment action was taken against him or her; and
               (4) a causal connection exists between the whistle-blowing activity and the adverse
               employment action.

Dzwonar v. McDevitt, 828 A.2d 893, 900 (N.J. 2003).

       Here, Plaintiff alleges that Defendant retaliated against him for reporting Ms. Peterson’s

workplace intoxication and marijuana use to the Company’s district manager, Mr. Silverman. The

parties’ dispute largely concerns whether reporting the incidents involving Ms. Peterson

constitutes whistle-blowing activity. Defendant contends that Plaintiff’s “concerns about an

employee’s disruptiveness while at work, including that employee’s inability to do her job, hiding

or dropping alcohol bottles while at work, falling asleep at work, or slurring her words, [do] not

involve a public harm,” and thus, cannot form the basis for a CEPA claim. Def. Br. at 15. Rather,

Defendant asserts that Plaintiff’s objections to Ms. Peterson’s workplace behavior were merely a

personnel issue, which did not involve a violation of public policy, regulation, law or statute. Id.

Defendant analogizes the present case to other circumstances where courts have held that reporting

conduct such as drinking alcoholic beverages during lunch or taking extended lunch breaks is not

whistle-blowing activity and do not fall within CEPA’s purview. Def. Br. at 8-9 (citing Battaglia

v. United Parcel Service, Inc., 70 A.3d 602, 628 (N.J. 2013) and Estate of Roach v. TRW, Inc., 754

A.2d 544,552 (N.J. 2000)).




co-worker do not come within the purview of subsections (a) or (b), which both limit CEPA’s
application to policies, practices and activities “of” or “by” the employer. Since Plaintiff only
alleges misconduct by Ms. Peterson, a fellow employee -- not his employer —subsections (a) and
(b) are not applicable, and Plaintiff’s claims must be proceeding under subsection (c).
                                                 6
Case 3:19-cv-18183-FLW-TJB Document 15 Filed 05/27/20 Page 7 of 14 PageID: 205



       Plaintiff contends that his complaints to his supervisor constitute whistle-blowing activity

because they involved Ms. Peterson’s routine intoxication and daily drug use, while at work. Pl.

Br. at 6-8. In that regard, Plaintiff argues that he possessed “the reasonable belief that [Ms.]

Peterson being under the influence at work and in public was a violation of law or public policy in

the State of New Jersey,” specifically, the disorderly persons statute, N.J. Stat. Ann. § 2C:35-

10(b).4 Compl. ¶¶22-23. Plaintiff contends that the cases cited by Defendant are inapposite

because they do not involve a circumstance where an employee reported “illegal criminal activity,”

Pl. Br. at 7, and it is “fundamental and well accepted that criminal acts cause substantial public

and private harm,” id. at 8.

       On a motion to dismiss in a CEPA case, it is the Court’s role to “make a threshold

determination that there is a substantial nexus between the complained-of conduct and a law or

public policy identified by the court or the plaintiff.” Dzwonar, 828 A.2d at 901; see also Griffin

v. Metromedia Energy, Inc., No. 10-3739, 2011 WL 12872504, at *3 (D.N.J. Feb. 7, 2011) (“To

satisfy the first CEPA prong, [p]laintiff need not identify a particular law, regulation, or public

policy as long as the court can identify the law or policy that might have been violated by the

challenged conduct.”). While the complained-of conduct need not actually have resulted in any

violation of law or public policy, “a plaintiff must set forth facts that would support an objectively

reasonable belief that a violation has occurred.” Dzwonar, 828 A.2d at 901.

       On this issue, Defendant’s arguments focus on the non-existence of a public policy which

substantially relates to Ms. Peterson’s public intoxication, and ignores the issue of drug use. While




4
       N.J. Stat. Ann. § 2C:35-10(b) provides “[a]ny person who uses or who is under the
influence of any controlled dangerous substance, or its analog, for a purpose other than the
treatment of sickness or injury as lawfully prescribed or administered by a physician is a disorderly
person.”
                                                  7
Case 3:19-cv-18183-FLW-TJB Document 15 Filed 05/27/20 Page 8 of 14 PageID: 206



the Court agrees that drinking at work would not generally implicate public policy concerns, the

cases relied upon by Defendant, involve minor violations of corporate policies, rather than a

potential criminal offense. See Battaglia, 70 A.3d at 628, (finding that plaintiff’s complaints

regarding “other employees who were drinking at lunch or taking long lunch breaks” did not

constitute protected activity under CEPA.”); Roach, 754 A.2d at 552 (commenting that complaints

about co-employees’ extended lunch breaks or personal telephone calls at work would not be

protected under CEPA). Here, Plaintiff’s complained of conduct, including possible drug use,

could constitute a violation of the disorderly person statute. That is sufficient. The CEPA statute

is written in the disjunctive; in order to allege a CEPA claim, Plaintiff need only allege facts

demonstrating a violation of either public policy or statute -- not both. See N.J. Stat. Ann. § 34:19-

3(c) (plaintiff may not be subject to retaliatory action for objecting to an activity which he or she

reasonably believes “is in violation of a law or a rule or regulation promulgated pursuant to law or

is fraudulent or criminal; or is incompatible with a clear mandate of public policy.” (emphasis

added)). Accordingly, Plaintiff is not required to allege that the conduct at issue also implicates

public policy concerns.

       Next, Defendant argues that Plaintiff has not alleged a good faith belief that Ms. Peterson

violated N.J. Stat. Ann. § 2C:35-b, because the statute “clearly states that ‘a controlled substance’

is not ‘a distilled spirit, wine, or malt beverage.’” ECF No. 14, Def. Reply Br. at 4 n.2. This

argument is also unavailing. As explained, supra, “‘[a] plaintiff who brings a claim pursuant to

N.J.S.A. 34:19–3c need not show that his or her employer or another employee actually violated

the law or a clear mandate of public policy. Instead, the plaintiff simply must show that he or she

‘reasonably believes’ that to be the case.’” Tegler v. Glob. Spectrum, 291 F. Supp. 3d 565, 580

(D.N.J. 2018) (quoting Dzwonar, 828 A.2d at 901). While “the trial court must identify a statute,



                                                  8
Case 3:19-cv-18183-FLW-TJB Document 15 Filed 05/27/20 Page 9 of 14 PageID: 207



regulation, rule, or public policy that closely relates to the complained-of conduct,” the plaintiff

need not “allege facts that, if true, actually would violate that statute, rule, or public policy.” Id.

        Here, Plaintiff asserts facts suggesting that he believed Ms. Peterson was under the

influence of both alcohol and/or marijuana. As Defendant correctly points out, being intoxicated

at work would not violate the disorderly persons statute because that statute only applies to those

who are under the influence of a controlled substance, which does not include a “distilled spirit,

wine, or malt beverage.” See N.J. Stat. Ann. § 2C:35-b. As such, I find that Plaintiff may not

allege a CEPA claim based solely on having reported Ms. Peterson’s work place intoxication

because the conduct at issue does not involve the violation of a statute, regulation, or public policy.

However, Plaintiff has adequately alleged facts which suggest that he reasonably believed Ms.

Peterson was in violation of the disorderly persons statute because she was under the influence of

marijuana – a controlled substance. Plaintiff specifically alleges that Ms. Peterson admitted to

routine marijuana usage, and that Plaintiff and Mr. Silverman discussed enrolling Ms. Peterson in

potential drug and substance abuse programs. See Compl. ¶¶17, 25. Accordingly, Plaintiff has

adequately alleged that he engaged in whistleblowing activity by reporting that Ms. Peterson was

under the influence of marijuana and may have been in violation of the disorderly persons statute.

        Additionally, Defendant does not specifically take issue with the remaining elements of a

CEPA claim: an adverse employment action and causation. In any event, Plaintiff has sufficiently

alleged facts supporting those elements, as well. Plaintiff alleged that he was terminated, which

constitutes an adverse employment action, and that termination occurred three days after Plaintiff

reported Ms. Peterson’s impaired behavior on November 10, 2018; such temporal proximity is

sufficient to raise an inference of causation. See N.J. Stat. Ann. § 34:19-2(e) (defining a

“retaliatory action” under CEPA as “the discharge, suspension, or demotion of an employee, or



                                                   9
Case 3:19-cv-18183-FLW-TJB Document 15 Filed 05/27/20 Page 10 of 14 PageID: 208



 other adverse employment action taken against an employee in terms and conditions of

 employment.”); Maimone v. City of Atl. City, 903 A.2d 1055, 1064 (N.J. 2006)

 (“The temporal proximity of employee conduct protected by CEPA and an adverse employment

 action is one circumstance that may support an inference of a causal connection.”).

        Accordingly, Plaintiff has alleged sufficient facts to support a CEPA claim, and

 Defendant’s motion to dismiss Count One is denied.

            B. The Pierce Claim

        Defendant argues that Plaintiff’s Pierce claim is subject to dismissal on two bases: first,

 Plaintiff’s common-law Pierce claim is precluded under CEPA’s waiver provision, Def. Br. at 10-

 12.; second, the Pierce claim, like his CEPA claim, fails to state a claim because Plaintiff has not

 alleged any actions that violated public policy, Def. Br. at 13-14.

        In response, Plaintiff argues that the Pierce claim is an alternative to the CEPA claim and

 New Jersey law permits a plaintiff to plead alternative CEPA and Pierce claims together in a

 complaint, and elect which one to proceed at the time of trial. Pl. Br. at 8.

        First, I address the parties’ waiver argument. CEPA provides that “nothing in this act shall

 be deemed to diminish the rights, privileges, or remedies of any employee ... except that the

 institution of an action in accordance with this act shall be deemed a waiver of the rights and

 remedies available under any other contract, collective bargaining agreement, State law, rule or

 regulation or under the common law.” N.J. Stat. Ann. § 34:19–8. Consistent with the statute’s

 language, the Supreme Court of New Jersey has held that once a CEPA claim is instituted “any

 rights or claims for retaliatory discharge based on . . . State law, whether its origin is the

 Legislature, the courts, the common law or rules of court; or regulations or decisions based on

 statutory authority, are all waived.” Young v. Schering Corp., 660 A.2d 1153, 1160 (N.J. 1995).



                                                  10
Case 3:19-cv-18183-FLW-TJB Document 15 Filed 05/27/20 Page 11 of 14 PageID: 209



 The waiver “prevent[s] an employee from pursuing both statutory and common-law retaliatory

 discharge causes of action” because they “represent multiple or duplicative claims.” Id. However,

 courts have generally held that “the CEPA waiver does not attach until after the completion of

 discovery,” so that “plaintiff has a meaningful opportunity to gather facts and choose his remedy

 based on information.” Broad v. Home Depot U.S.A., Inc., 16 F. Supp. 3d 413, 417 (D.N.J. 2014);

 see McDevitt v. Borough of Clementon, No. 18-17092, 2020 WL 468405, at *6 (D.N.J. Jan. 28,

 2020) (“courts in this district have held that ‘the CEPA waiver does not attach until after the

 completion of discovery.” (internal citations and quotation marks omitted)).

        I find that, although, at this early phase of the case, Plaintiff would be permitted to pursue

 both his CEPA claim and common-law wrongful discharge claim as alternate theories, and elect

 between them at a later phase of the case, nonetheless, the Pierce claim must be dismissed because

 Plaintiff has not adequately alleged that he was discharged in violation of public policy. In Pierce,

 the New Jersey Supreme Court explained that an employee who is wrongfully discharged may

 maintain an action in tort “based upon the duty of an employer not to discharge an employee who

 refused to perform an act that is a violation of a clear mandate of public policy.” 417 A.2d at 512.

 To establish a case for common law wrongful discharge, the employee must identify the clear

 mandate of public policy and that the discharge itself was in violation of that public policy.

 Tartaglia v. UBS PaineWebber Inc., 961 A.2d 1167, 1183 (N.J. 2008). With respect to the first

 requirement, the New Jersey Supreme Court has also explained that “sources of public policy

 include legislation; administrative rules, regulations or decisions; and judicial decisions.” Pierce,

 417 A.2d at 512. Ultimately, “a ‘clear mandate of public policy’ must be one that on balance is

 beneficial to the public.” Hennessey v. Coastal Eagle Point Oil Co., 609 A.2d 11, 15 (N.J.1992).




                                                  11
Case 3:19-cv-18183-FLW-TJB Document 15 Filed 05/27/20 Page 12 of 14 PageID: 210



         Here, Plaintiff alleges that he was terminated for reporting to his supervisor that Ms.

 Peterson had arrived at work impaired, potentially violating the New Jersey disorderly persons

 statute. However, the Court is not convinced that merely alleging a potential violation of a criminal

 statute by a co-employee, alone, raises a public concern. To the extent the disorderly persons

 statue reflects a “clear mandate of public policy,” it is meant to protect the public from the potential

 danger posed by individuals who are under the influence of controlled dangerous substances. It

 does not appear that Plaintiff’s whistle-blowing activities served that purpose such that his

 termination would be contrary to public policy.

         Indeed, courts have found that in certain limited circumstances an employee’s complaints

 about another employee’s intoxication or drug use may implicate public policy concerns where the

 employee’s behavior poses a risk to public safety. See Fischer v. G4S Secure Sols. USA, Inc., No.

 10-6792, 2014 WL 2887803, at *14 (D.N.J. June 25, 2014), aff’d, 614 F. App’x 87 (3d Cir. 2015)

 (finding that plaintiff, an employee at a nuclear facility, engaged in protected whistle-blowing

 activity where he reported to management that another security officer at the facility appeared

 intoxicated because the disclosure “concerned a serious infraction with potentially major public

 safety implications.”); see Urbanski v. Twp. of Edison, No. L-4201–09, 2014 WL 183966, at *6

 (App. Div. Jan. 17, 2014) (holding that where plaintiff, a police officer, alleged that he complained

 to supervisors that his partner reported to work intoxicated, plaintiff adequately alleged

 whistleblowing activity because “[a] policeman who carries a gun and is assigned to traffic patrol,

 presents a serious risk to public safety if he is on the job while intoxicated”). As a general matter,

 absent such potential safety risks to the public at large, an employee’s workplace intoxication does

 not implicate serious public policy concerns. Here, Plaintiff has not alleged that Ms. Peterson,

 while allegedly under the influence marijuana, posed a risk to public safety, or that there were any



                                                   12
Case 3:19-cv-18183-FLW-TJB Document 15 Filed 05/27/20 Page 13 of 14 PageID: 211



 public ramifications to her conduct such that Plaintiff’s termination would constitute a violation

 of public policy. Instead, Plaintiff reported incidents that only implicate an employee’s conduct

 at a private business.

        Accordingly, Plaintiff has not adequately alleged a Pierce wrongful discharge claim, and

 Count Two is dismissed without prejudice

            C. Equitable Relief

        Defendant asserts that if this Court dismisses Plaintiff’s CEPA and Pierce claims, it should

 also dismiss Count Three, Plaintiff’s request for equitable relief.         Def. Br. at 20.     While

 Defendant’s arguments in that regard are unavailing, dismissal is, nonetheless, appropriate,

 because Plaintiff has improperly pled a request for equitable relief as a separate claim. In Count

 Three, Plaintiff seeks a variety of equitable remedies including a declaration that Defendant

 violated New Jersey law; that Defendant “cease and desist all conduct inconsistent with the claims

 made herein going forward, both as to the specific plaintiff and as to all other individuals similarly

 situated”; that Defendant “alter their files so as to expunge any reference to which [sic] the Court

 finds violates the statutes implicated herein”; equitable reinstatement along with back pay, front

 pay, and lost wages; the payment of costs and attorney’s fees. Compl. ¶¶41-48. However, the

 types of equitable relief sought by Plaintiff are remedies, not separate causes of action. See e.g.,

 Chruby v. Kowaleski, 534 F. App’x. 156, 160 n.2 (3d Cir. 2013) (“We agree . . . that an injunction

 is a remedy rather than a cause of action, so a separate claim for injunctive relief is unnecessary.”);

 Neuss v. Rubi Rose, LLC, No. 16-2339, 2017 WL 2367056, at *9 (D.N.J. May 31, 2017)

 (dismissing plaintiff’s independent causes of action for injunctive and declaratory relief with

 prejudice because “injunctive and declaratory relief are remedies—not independent causes of

 action”); Cox v. Chrysler Grp., LLC, No. 14-7573, 2015 WL 5771400, at *11 (D.N.J. Sept. 30,



                                                   13
Case 3:19-cv-18183-FLW-TJB Document 15 Filed 05/27/20 Page 14 of 14 PageID: 212



 2015) (dismissing plaintiff’s independent cause of action for “injunctive and equitable relief” but

 permitting plaintiff to pursue such relief as a remedy). Accordingly, Count Three is dismissed

 because it is improperly styled as an independent cause of action, rather than a prayer for relief.

 Nevertheless, Plaintiff is permitted to pursue the sought after equitable relief as a remedy, in the

 event he is successful on his CEPA claim.

    IV.      CONCLUSION

          For the reasons set forth above, Defendant’s Motion to Dismiss is DENIED IN PART

 AND GRANTED IN PART. Count Two of Plaintiff’s Complaint, the common law wrongful

 discharge claim, and Count Three, the claim for equitable relief, are dismissed.

 Date: May 27, 2020
                                                              /s/ Freda L. Wolfson
                                                              Hon. Freda L. Wolfson
                                                              U.S. Chief District Judge




                                                 14
